Tanggapan ng Di‐Pangkaraniwang Tagapayo [OSC]
para sa Mga Hindi Marangal na Kasanayan ukol sa Trabaho na mayroong Kaugnayan sa Imigrasyon
Kagawaran ng Katarungan ng Estados Unidos

Sangay ng Mga Karapatang Sibil

Mga Madalas na Katanungan Tungkol sa Mga Walang Katugmang Pangalan/Kabilangan ng
Panlipunang Kaligtasan
1.
Bakit ako nakatanggap ng liham ukol sa kawalaan ng katugma mula Pangasiwaan ng Panlipunang Kaligtasan (SSA)?
Ang mga liham ng SSA ukol sa kawalaan ng katugma ay ipinadadala kapag mayroong pagkakaiba sa pagitan ng kabatirang ibinibigay ng
isang maypagawa sa SSA tungkol sa isang kawani at ng kabatiran ng kawani sa mga tala ng SSA. Ang ilan sa mga karaniwang sanhi ng
mga walang katugma ng SSA ay ang mga pagkakamali sa pagbabaybay, mga pagpapalit ng pangalan, pagkakamali ng maypagawa kapag
naglalagay ng datos, o hindi wastong paggamit ng mga kabilangan ng Panlipunang Kaligtasan. Ang liham ukol sa kawaalan ng katugma
na walang kasama AY HINDI isang pahayag tungkol sa pagkamamamayan sa Estados Unidos [U.S.], katayuan ng imigrasyon o pagiging
karapat‐dapat ng magtrabaho sa Estados Unidos, ng isang kawani.
2.
Nakatanggap ako ng liham ukol sa kawalaan ng katugma mula sa SSA—ano ang aking gagawin?
Kung kayo ay may pahintulot na magtrabaho at nakatanggap kayo ng liham ukol sa kawalaan ng katugma mula sa SSA, dapat ninyong
ihambing ang inyong kabatiran na nasa liham sa nakasulat sa inyong tarheta ng Panlipunang Kaligtasan.
 Kung ang kabatiran na nasa liham ay HINDI TUMUTUGMA sa kabatiran sa inyong tarheta ng Panlipunang Kaligtasan, punuin ang
kaanyuan na kasama ng liham at ipadala ito sa SSA sa lalong madaling panahon.
 Kung ang lahat ng kabatiran na nasa liham ay TUMUTUGMA sa ipinapakita ng inyong tarheta ng Panlipunang Kaligtasan, bisitahin ang
inyong lokal na tanggapan ng Panlipunang Kaligtasan sa lalong madaling panahon upang alamin kung bakit naganap ang ang walang
katugma.
3.
Ang lahat ba ng liham ukol sa kawalaan ng katugma ay nagmumula sa SSA?
Hindi. Ang mga liham ukol sa kawalaan ng katugma ay maaaring magmula sa ibang mga ahensiya ng pamahalaan o mga pribadong
negosyo, katulad ng mga kompanya ng pagpapaseguro sa kalusugan at mga kompanyang nagsasagawa ng mga pagsisiyasat ng
pinagkaranasan.
4.
Nakatanggap ang aking maypagawa ng walang katugma mula sa isang pinanggagalingan bukod pa sa SSA—ano ang aking
gagawin?
Kung kayo ay may pahintulot na magtrabaho at ang inyong maypagawa ay nakatanggap ng isang abiso ukol sa kawalaan ng katugma
mula sa iba pang ahensiya o kompanya, katulad ng kompanya ng pagseseguro sa kalugusan, dapat kayong humingi ng kopya ng abiso
ukol sa kawalaan ng katugma at:
 Makipag‐ugnay sa ahensiya/kompanya upang alamin kung ibinigay nito ang inyong tamang kabatiran sa SSA.
 Kung ang ahensiya/kompanya ay nagbigay ng tamang kabatiran, bisitahin ang inyong lokal na tanggapan ng Panlipunang Kaligtasan
upang alamin kung bakit naganap ang walang katugma.
5. Anong mga karapatan ang mayroon ako kung ako ay makatanggap ng walang katugma?
Ang iyong maypagawa ay hindi dapat na gumawa ng anumang pagkilos laban sa iyo (katulad ng pagpapaalis, pagsususpinde o
pagbababa ng inyong posisyon, o pagbibinbin ng sahod, mga oras ng pagtatrabaho o pagsasanay) batay sa kabatiran ng kawalaan ng
katugma na walang kasama. Ang inyong maypagawa ay hindi rin dapat na humingi ng mga karagdagang dokumento, o humiling sa inyo
na punuin ang isang bagong Kaanyuang I‐9, batay sa isang abiso ukol sa kawalaan ng katugma. Kung gawin ng inyong maypagawa ang
alinman sa mga bagay na ito, dapat kayong makipag‐ugnay sa aming tanggapan sa numerong walang bayad sa 1‐800‐255‐7688.
6.

Bukod sa pagbibigay sa akin ng kabatiran tungkol sa aking walang katugma, ano pa ang dapat kong asahan mula sa aking
maypagawa?
Kung kayo ay may pahintulot na magtrabaho ngunit mayroong isyu ukol sa kawalaan ng katugma, dapat ninyong asahan mula sa inyong
maypagawa ang:
 Isang makatuwirang haba ng panahon upang malutas ang isyu ukol sa kawalaan ng katugma.
 Pantay na pagtatrato bilang tugon sa mga walang katugma, na walang kasaysayan ukol sa katayuan ng inyong pagkamamamayan o
bansang pinagmulan.
 Kakayahang makapagpatuloy ng pagtatrabaho habang nilulutas ninyo ang inyong isyu ukol sa kawalaan ng katugma.
 Pana‐panahong mga talakayan kasama ng iyong maypagawa tungkol sa kung nalutas na ninyo ang inyong isyu ukol sa kawalaan ng
katugma.
7. Saan ako makakakuha ng higit pang kabatiran tungkol sa mga walang katugma?
http://ssa‐custhelp.ssa.gov/app/answers/detail/a_id/1127http://ssa‐custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199 Para sa
mga katanungan o tulong sa kung paano tumugon sa mga liham ukol sa kawalaan ng katugma o mga abisong katulad nito, tumawag sa
aming tanggapan sa numerong walang bayad sa 1‐800‐255‐7688 o bumisita sa http://www.justice.gov/crt/about/osc/
pdf/publications/SSA/FAQs.pdf.
Tanggapan ng Di-Pangkaraniwang Tagapayo para sa Mga Hindi Marangal na Kasanayan ukol sa Trabaho
na mayroong Kaugnayan sa Imigrasyon
Walang bayad na hotline para sa manggagawa: 1-800-255-7688 (Lunes-Biyernes, 9am-5pm ET) Mayroong mga Tagasalin na magagamit
http://www.justice.gov/crt/about/osc/
Tagalog

Tanggapan ng Di‐Pangkaraniwang Tagapayo [OSC]
para sa Mga Hindi Marangal na Kasanayan ukol sa Trabaho na mayroong Kaugnayan sa Imigrasyon
Kagawaran ng Katarungan ng Estados Unidos

Sangay ng Mga Karapatang Sibil

Kabatiran Ukol sa “Mga Walang Katugmang”Pangalan at Kabilangan ng
Panlipunang Kaligtasan (SSN) para sa mga Kawani
ANO ANG DAPAT NINYONG MALAMAN:
 Ang Pangalan/Kabilangan ng Panlipunang Kaligtasan (SSN) na mga walang katugma ay maaaring magmula sa
Pangasiwaan ng Panlipunang Kaligtasan (SSA), ibang mga ahensiya ng pamahalaan o mga pribadong kompanya.
 Kung kayo o ang inyong maypagawa ay nakatanggap ng isang liham ukol sa kawalaan ng katugma mula sa SSA,
ang liham ay magkakaroon ng mga tagubilin sa kung ano ang dapat na gawin.
 Kung kayo o ang inyong maypagawa ay nakatanggap ng isang abiso ukol kawalaan ng katugma mula sa ibang
mga ahensiya ng pamahalaan o mga pribadong kompanya, dapat ninyong siyasatin ang kabatirang ibinigay ng
ahensiya o ng kompanya sa SSA. Kung ang kabatiran ay tama, makipag‐ugnay sa SSA upang alamin kung bakit
naganap ang walang katugma.
 Ang Pangalan/SSN na mga walang katugma ay maaaring sanhi ng maling o lumang kabatiran.
 Responsibilidad ninyong magpabago ng iyong tala sa SSA sa lalong madaling panahon pagkatapos ninyong
maging isang mamamayan ng Estados Unidos [U.S.] o pagkatapos ng pagpapalit ng pangalan dahil sa pagkakasal,
diborsiyo, o anumang iba pang dahilan.
 Maaari kayong tanungin ng inyong maypagawa kung ano na ang iyong nagawa upang subukang ayusin ang isang
walang katugma.
DAPAT NINYONG HINGIN SA IYONG MAYPAGAWA:
 Ang nakasulat na kabatirang nagpapaliwanag ng walang katugma.
 Na siyasatin na ang inyong maypagawa ay may tamang pangalan ninyo at SSN sa kanilang mga tala.
 Na magpatuloy kayo sa pagtatrabaho habang inaayos ang inyong walang katugma.
 Ang sapat na panahon upang ipunin ang mga dokumento at ayusin ang inyong walang katugma.
 Na tratuhin kayo katulad ng ibang mga kawani, na walang kasaysayan ukol sa katayuan ng inyong
pagkamamamayan o bansang pinagmulan, kapag inaayos ang inyong walang katugma.
DAPAT KAYONG TUMAWAG SA HOTLINE NG OSC SA 1‐800‐255‐7688 KUNG ANG INYONG MAYPAGAWA AY:
 Humihiling sa inyo na buuin ang isang bagong Kaanyuang I‐9 batay lamang sa abiso ukol sa kawalaan ng katugma
bago kayo bigyan ng makatuwirang haba ng panahon upang itama ang walang katugma.
 Hindi kayo pinapayagang magtrabaho o binabawasan ang inyong sahod/mga oras batay lamang sa walang
katugma.
 Hindi kayo binibigyan ng makatuwirang panahon upang maayos ang walang katugma.
 Sumusunod sa ibang mga kaparaanan ukol sa kawalaan ng katugma para sa mga kawani batay sa kanilang
bansang pinagmulan o katayuan ng pagkamamamayan.
 Humihiling sa inyo na magbigay ng SSA o anumang iba pang dokumento ng pamahalaan dahil sa walang
katugma.
Tanggapan ng Di-Pangkaraniwang Tagapayo para sa Mga Hindi Marangal na Kasanayan ukol sa Trabaho
na mayroong Kaugnayan sa Imigrasyon
Walang bayad na hotline para sa manggagawa: 1-800-255-7688 (Lunes-Biyernes, 9am-5pm ET) Mayroong mga Tagasalin na magagamit
http://www.justice.gov/crt/about/osc/
Tagalog

